COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:       Carolyn Stone v. Harris County, Texas; John R. Blount in his official
                           capacity for Harris County, Texas; City of Houston, Texas; and
                           Margaret Wallace Brown in her official capacity for the City of
                           Houston, Texas

Appellate case number:     01-21-00384-CV

Trial court case number: 2020-09693

Trial court:               234th District Court of Harris County

         Appellant Carolyn Stone filed a notice of appeal of the trial court’s summary judgment
order signed on June 17, 2021. The clerk’s record filed in this Court includes her “Statement of
Inability to Afford Payment of Court Costs or an Appeal Bond.” The clerk’s record does not
reflect that any motion to require appellant to pay costs or any contest to appellant’s declaration
was filed. See TEX. R. CIV. P. 145(f). In addition, appellant filed in this Court a “Statement of
Inability to Afford Payment of Court Costs or an Appeal Bond.” After consideration of
documents filed in this proceeding, the Clerk of this Court is directed to make an entry in this
Court’s records that appellant is allowed to proceed on appeal without payment of costs. See
TEX. R. CIV. P. 145(a); TEX. R. APP. P. 20.1.
       It is so ORDERED.

Judge’s signature:     /s/ Veronica Rivas-Molloy
                      Acting individually


Date: August 19, 2021